Citation Nr: 1738318	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-41 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for residuals, status post colon cancer with large intestine resection and scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1941 to June 1947.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the April 2014 rating decision, the RO, inter alia, granted service connection for residuals, status post colon cancer with large intestine resection and scar, and assigned a noncompensable rating, effective September 18, 2003.  The Veteran indicated his disagreement with the RO's determination.  After being issued a statement of the case, the Veteran perfected his appeal by means of submission of a VA Form 9 in December 2014.  
 
The Board notes that in connection with his appeal, the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, to be held in August 2017.  Prior to the hearing, however, the Veteran cancelled his hearing request.  Having received no further hearing request from the Veteran or his representative, the Board will proceed with consideration of the appeal based on the evidence of record.


FINDINGS OF FACT

The Veteran's residuals, status post colon cancer with large intestine resection and scar has not been manifested by slight symptoms, with no evidence of moderate symptoms demonstrated by pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals, status post colon cancer with large intestine resection and scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7329 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In March 2012, the Veteran submitted an application for service connection for colon cancer.  He contended that his colon cancer was due to his exposure to radiation while serving in the military.

The Veteran underwent a VA medical examination in July 2013.  The Veteran reported that he had colectomy surgery in 2010.  The examiner confirmed the 2010 colon cancer diagnosis.  The examiner determined that the Veteran had no signs or symptoms attributable to any non-surgical non-infectious intestinal conditions.  The examination was negative for episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  The Veteran had no weight loss or malnutrition, serious complications or other general health effects attributable to the intestinal condition.  The examination was negative for surgical scars.  

Based on this evidence, in an August 2013 rating decision, the RO granted service connection for residuals, status post colon cancer with a 100 percent rating, effective September 10, 2012.  A noncompensable rating was assigned from November 1, 2012.  In addition, the RO assigned a noncompensable rating for intestine, small, resection on the basis that the Veteran had no symptoms.  

In November 2013, the Veteran submitted an application for an increased rating for residuals, status post colon cancer.  The Veteran contended that his diarrhea was due to residuals of colon cancer.   

In a November 2013 VA clinical record, the Veteran contacted the medical call center to report that he had experienced diarrhea every three to four weeks for the past 6 months.  He stated that he used loperamide in order to stop the diarrhea.   The responder noted that he attempted to discuss diet with the Veteran, but the Veteran expressed his displeasure with a treatment plan.  

The Veteran was afforded a VA medical examination in April 2014.  The examiner determined a diagnosis of intestinal neoplasm.  The examiner noted that the Veteran had undergone left partial colectomy on April 3, 2012.  He had no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  The examination was negative for weight loss, malnutrition, and any signs or symptoms attributable to any non-surgical non-infectious intestinal conditions.  The Veteran had a scar that was not painful and/or unstable, or greater than 39 square cm.  The examiner concluded that the Veteran's diarrhea was not related to colon cancer, since the Veteran had been on diphenoxalate and atropine three times a day for years, well prior to the cancer. 

In a May 2014 statement, the Veteran reported that there were occasions where he experienced diarrhea at least once a week.  He asserted his belief that his diarrhea was a result of colon cancer; therefore, he should be rated at a higher level.


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14. 38 C.F.R. § 4.113.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other. A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7343, a 100 percent rating is prescribed for malignant neoplasms of the digestive system, exclusive of skin growths.  38 C.F.R. § 4.114, Diagnostic Code 7343 (2016).  A rating of 100 percent shall continue beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure.  38 C.F.R. § 4.114, Diagnostic Code 7343, Note (2016).  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Id.  If there has been no local recurrence or metastasis, rate on residuals.  Id.



Analysis

The Veteran contends that his service-connected residuals, status post colon cancer are manifested by symptoms of diarrhea.  

Applying the criteria set forth above to the facts of the case, the Board concludes that the preponderance of the evidence is against the assignment of a compensable rating for the Veteran's residuals, status post colon cancer with large intestine resection and scar.

Under 38 C.F.R. § 4.114, Diagnostic Code 7329, resection of the large intestine with slight symptoms warrants a 10 percent evaluation, with moderate symptoms warrants a 20 percent evaluation, and with severe symptoms, objectively supported by examination findings warrants a 40 percent evaluation.

In this case, the evidence of record does not indicate that the Veteran' service-connected residuals, status post colon cancer disability is manifested by symptoms.  In both the August 2013 and April 2014 VA examination reports, the Veteran had no signs or symptoms attributable to any non-surgical non-infectious intestinal conditions.  The Veteran had no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  The Veteran had no weight loss or malnutrition, serious complications or other general health effects attributable to the intestinal condition.  The April 2014 VA examiner concluded that the Veteran's diarrhea was not related to colon cancer, because the Veteran had been on diphenoxalate and atropine three times a day for years, well prior to the cancer. 

Although a compensable is not warranted under Diagnostic Code 7329, in order to ensure that the Veteran receives every possible consideration, the Board has also considered the assignment of an alternative Diagnostic Code.  However, given the clinical findings shown on examination, the Board finds that there is no diagnostic code pertaining to the evaluation of disabilities of the digestive symptoms which would be more advantageous to the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

For example, under Diagnostic Code 7301, adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A higher 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

In this case, none of the criteria for an initial compensable rating have been met. The evidence shows that upon examination in August 2013 and April 2014, the Veteran had no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  In light of this evidence, the Board finds that a compensable rating is not warranted under any alternative rating provision set forth in 38 C.F.R. § 4.114.

Under DC 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.. A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.. A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.. A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7801 (2014).  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under DC 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, DC 7802 (2014).  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Under DC 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, DC 7804 (2014).  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).

In this case, the April 2014 VA examiner noted that the Veteran's surgical scar was not painful or unstable or greater than 39 square cm.  Accordingly, a compensable disability rating is not warranted under DC 7801 or any of the potentially applicable diagnostic codes set forth in 38 C.F.R. § 4.118.

In reaching this decision, the Board has considered the Veteran's report of frequent diarrhea, for instance, every three to four weeks for the past 6 months, as well as his contention that his diarrhea is the result of colon cancer.  As a lay person, however, the Veteran lacks the competency to provide the needed opinions regarding the diagnosis and etiology of the disability claimed here.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board concludes that the Veteran's opinion as to the etiology of his diarrhea is outweighed by that of the April 2014 VA examiner, who possesses a higher degree of expertise.  

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected for residuals, status post colon cancer with large intestine resection and scar, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

In summary, the Board finds that a noncompensable rating for the Veteran's residuals, status post colon cancer with large intestine resection and scar is appropriately evaluated by the currently assigned schedular rating.  This is a case where the preponderance of the evidence is against the claim. 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to an initial compensable rating for residuals, status post colon cancer with large intestine resection and scar is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


